

116 HR 2343 IH: Peace and Tolerance in Palestinian Education Act
U.S. House of Representatives
2019-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2343IN THE HOUSE OF REPRESENTATIVESApril 18, 2019Mr. Sherman (for himself, Mr. Zeldin, Mr. Trone, Mr. Mast, Mr. Gottheimer, and Mr. Weber of Texas) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo require the Secretary of State to submit annual reports reviewing the educational material used
			 by the Palestinian Authority or the United Nations Relief and Works Agency
			 for Palestine Refugees in the Near East in the West Bank and Gaza, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Peace and Tolerance in Palestinian Education Act. 2.FindingsCongress finds the following:
 (1)In 2016 and 2017, the Palestinian Authority published modified curriculums for school-aged children in grades 1 through 11.
 (2)The new Palestinian curriculums fail to meet the international standards of peace and tolerance in educational materials established by the United Nations Educational, Scientific and Cultural Organization.
 (3)Textbooks used by the Palestinian Authority and the United Nations Relief and Works Agency for Palestine Refugees in the Near East (UNRWA) in the West Bank and Gaza demonize Israel, encourage war, and teach children that Palestinian statehood can be achieved through violence.
 (4)On April 26, 2018, the Government Accountability Office published a report that found that textbooks in UNRWA schools do not mention Israel or Judaism, feature maps of the region that exclude Israel, and include content that incites violence.
 3.Sense of CongressIt is the sense of Congress that the Palestinian Authority and UNRWA have not sufficiently worked to eliminate all content and passages encouraging violence or intolerance toward other nations or ethnic groups from the curriculum used in their respective schools.
		4.Report required
 (a)In GeneralNot later than 180 days after the date of the enactment of this Act, and annually thereafter for ten years in accordance with subsection (c), the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report reviewing curriculum used in schools controlled by the Palestinian Authority or UNRWA in the West Bank and Gaza that includes the following:
 (1)A determination whether all content and passages encouraging violence or intolerance toward other nations or ethnic groups has been removed in such curriculum, and a detailed explanation of the reasons for reaching such determination.
 (2)An assessment of the steps the Palestinian Authority and UNRWA are taking to reform such curriculum at schools to conform with standards of peace and tolerance in the Declaration of Principles on Tolerance by the United Nations Educational, Scientific and Cultural Organization (adopted November 16, 1995).
 (3)A determination whether United States foreign assistance is used, directly or indirectly, to fund the dissemination of such curriculum by the Palestinian Authority or UNRWA.
 (b)Public AvailabilityThe Secretary shall make each report submitted pursuant to subsection (a) on a publicly available website of the Department of State.
 (c)Subsequent DeadlinesEach report required by subsection (a), other than first, shall be submitted not later than 90 days after the date on which a new school year begins for schools controlled by the Palestinian Authority or UNRWA schools in the West Bank and Gaza.
			